Exhibit 10.5

 

EXECUTION COPY

 

AMENDMENT TO

SUPPLEMENTAL PAYMENT AGREEMENT

 

This AMENDMENT TO SUPPLEMENTAL PAYMENT AGREEMENT (this “Amendment”) is made as
of April 15, 2013, by and among Prospect Global Resources, Inc., a Delaware
corporation (“Prospect”), American West Potash LLC, a Delaware limited liability
company (the “Company”), and The Karlsson Group, Inc., an Arizona corporation
(“Karlsson”), with respect to the following facts:

 

RECITALS

 

WHEREAS, Prospect, the Company, and Karlsson entered into that certain
Supplemental Payment Agreement dated as of August 1, 2012 (the “Original
Agreement”);

 

WHEREAS, Prospect Global Resources, Inc., a Nevada corporation, Prospect, the
Company and Karlsson entered into that certain Extension Agreement dated as of
the date hereof (the “Extension Agreement”); and

 

WHEREAS, it is a condition to the effectiveness of the Extension Agreement that
Prospect, the Company, and Karlsson amend the Original Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.              Amendment.

 

a.              Amendment to Introductory Paragraph. The definition of the term
“Parties” is hereby amended to include the Company as a Party, as well as
Prospect and Karlsson.

 

b.              Amendment to Section 1(a). The word “fourth (4th)” in
Section 1(a) of the Original Agreement is hereby replaced with “fifth (5th)”.

 

c.               Amendment to Section 4(g).  Section 4(g) of the Original
Agreement is hereby deleted in its entirety and replaced with the following:

 

“g. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors and permitted
assigns. Neither Prospect nor the Company may assign its rights and obligations
hereunder without the prior written consent of Karlsson, which consent shall not
be unreasonably withheld or delayed. Karlsson may assign this Agreement and its
rights hereunder.”

 

2.              Miscellaneous.

 

a.              Reaffirmation of Representations and Warranties. Each of
Prospect and the Company makes and reaffirms as of the date hereof each of the
representations and warranties set forth in Section 2 of the Original Agreement.

 

1

--------------------------------------------------------------------------------


 

b.              No Other Amendment. Except as expressly amended in this
Amendment, all provisions of the Original Agreement shall remain in full force
and effect, and the parties thereto and hereto shall continue to have all their
rights and remedies under the Original Agreement.  In the event of a conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Original Agreement, the provisions of this Amendment shall govern.

 

c.               Relation to Original Agreement.  This Amendment constitutes an
integral part of the Original Agreement.  Upon the effectiveness of this
Amendment, each reference in the Original Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import referring to the Original
Agreement, shall mean and be a reference to the Original Agreement as amended
hereby.

 

d.              Successors and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns except as otherwise provided herein.

 

e.               Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

f.                Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of Arizona, without regard
to its principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

PROSPECT GLOBAL RESOURCES, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

 

 

 

 

 

 

AMERICAN WEST POTASH LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Damon Barber

 

Name:

Damon Barber

 

Title:

President, CEO and Secretary

 

 

 

 

 

 

 

THE KARLSSON GROUP, INC.,

 

an Arizona corporation

 

 

 

 

 

 

 

By:

/s/ Anders Karlsson

 

Name:

Anders Karlsson

 

Title:

President

 

[Signature Page - Amendment to Supplemental Payment Agreement]

 

--------------------------------------------------------------------------------